—Appeal from an order of the Family Court of Broome County (Ray, J.), entered August 26, 1997, which, in a proceeding pursuant to Family Court Act article 6, modified a prior order of visitation upon stipulation of the parties.
Petitioner filed four petitions alleging violations of prior orders of custody and visitation and seeking modification of a prior custody order. Pursuant to a stipulation between the parties, Family Court issued a temporary order modifying petitioner’s visitation with his children. Petitioner appealed from this order.
Family Court’s order modifying petitioner’s visitation was not a final order as it was made pending a hearing on all petitions then before the court, and such order is not appealable as of right (see, Matter of Bridges v Hertica, 234 AD2d 862, 864; Matter of Harley v Harley, 129 AD2d 843, 844). Inasmuch as *805petitioner did not seek permission to appeal, the matter is not properly before this Court (see, id.). Furthermore, given the procedural posture of this case, we decline to treat petitioner’s notice of appeal as a request for permission to appeal.
Cardona, P. J., Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, without costs.